DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 11/23/2021.  
Status of the Claims
	In applicant’s amendments, claim 2 was cancelled, claims 1, 6, and 13 were amended. Claims 1, 3-13 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The replacement drawing sheets were received on 11/23/2021. These replacement drawing sheets are acceptable.
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wahoo, Kickr Core [online], Sep 12, 2018, Retrieved from the Internet <URL:  https://www.youtube.com/watch?v=Fi_w2vghs1k> (Wahoo) in view of US 20020137601 A1 (Tobias et al; henceforth Tobias) in further view of US 8052581 B1 (Lohr et al; henceforth Lohr) and in further view of US 5409435 A (Daniels). 
	Regarding Independent Claim 1, Wahoo teaches a direct-drive bicycle riding platform, comprising a rack for supporting (Figure 1: Annotated), a main shaft and a transmission shaft (Figure 1: Annotated);

    PNG
    media_image1.png
    721
    1283
    media_image1.png
    Greyscale

Figure 1: Wahoo Annotated (Timestamp (6:41)
	wherein the rack comprises a front bottom foot tube, a rear bottom foot tube, a front support rod, a main beam and an angle adjuster (Figure 2: Annotated; the front support rod is (Figure 2: Annotated), the main beam is fixed on the rear bottom foot tube by a second plurality of bolts (Figure 2: Annotated), 

    PNG
    media_image2.png
    715
    1280
    media_image2.png
    Greyscale

Figure 2: Wahoo Annotated (timestamp 4:23)
	an upper end of the front support rod is hinged to the angle adjuster (see Figure 2 above wherein the upper end of the front support rod is hinged via a bolt in the angle adjuster);
	the main beam is provided with the main shaft and the transmission shaft (see Figure 1, the main shaft and transmission shaft are threaded through the main shaft),
	the main shaft is press-fitted on the main beam in an interference fit (see timestamp 3:40-3:50, the main shaft is friction fit within the main shaft and is translationally unmovable and capable of only rotation),
	a left end of the transmission shaft is connected to a magnetic resistor (Figure 4: Annotated), a right end of the transmission shaft is fixed with a first pulley, a second pulley sleeves a side of the main shaft located on the first pulley (Figure 4: Annotated; the first pulley is on the right end of the transmission shaft and the second pulley is on the main shaft), and a belt (Figure 4: Annotated) configured for driving sleeves an outer side of the first pulley and an outer side of the second pulley (see Figure 4 wherein the belt is sleeved on the outer radial surfaces of the pulley allowing for a belted transmission connection);
	wherein a shell of the resistor is fixed on the main beam (see Figure 3 below wherein the magnetic resistor has a plastic shell containing the magnetic resistor and is fixed on the main shaft via the transmission shaft). 

    PNG
    media_image3.png
    720
    1293
    media_image3.png
    Greyscale

Figure 3: Wahoo Annotated (Timestamp 6:45)
	Wahoo discloses the invention as substantially claimed, see above. Wahoo does not disclose the angle adjuster is fixed on the main beam by a third plurality of bolts, the transmission shaft is fixed on the main beam through a first bearing, a left end of the transmission shaft is connected to a fluid resistor (emphasis added); wherein the fluid resistor is drive by the transmission shaft, the resistance of the fluid resistor is generated by a viscous fluid, the fluid 
	Tobias teaches an analogous direct drive bicycle riding platform comprising a transmission shaft (rotatable axle 52) fixed on a main beam (support bar 18) through a first bearing (“a bearing assembly” ¶ 20; “a rotatable axle 52 extending through a bearing assembly or the like on the support bar 18 of frame 12” ¶ 20), a left end of the transmission shaft is connected to a fluid resistor (flywheel 48 with radial fins 54).

    PNG
    media_image4.png
    370
    573
    media_image4.png
    Greyscale

Figure 3: Tobias
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wahoo’s transmission shaft with a first bearing between the shaft 
	Wahoo in view of Tobias discloses the invention as substantially claimed, see above. Wahoo does not disclose the angle adjuster is fixed on the main beam by a third plurality of bolts, a left end of the transmission shaft is connected to a fluid resistor (emphasis added); wherein the fluid resistor is drive by the transmission shaft, the resistance of the fluid resistor is generated by a viscous fluid, the fluid resistor is fully closed by a shell, and the fluid resistor contains a transmission component that plays a damping roll inside the shell such that a higher rotating speed causes greater damping; wherein the shell of the fluid resistor is fixed on the main beam.
	Lohr teaches an analogous stationary exercise bicycle riding platform solving the same issue of rigidly fixing a bracket (bracket 32) to a main beam (frame 15) wherein the bracket can either be welded or bolted to the support (“a bracket 32 that is in turn secured to an interior surface of the frame 15. The bracket 32 may be integral with the frame 15, or it may be secured to the frame 15 using any suitable fasteners such as screws, bolts, adhesives, welding, etc.” Col. 6, lines 11-15: emphasis added; the bracket 32 is fixed to the frame 15 alternatively through welding or a plurality of bolts as bolts is plural).

    PNG
    media_image5.png
    310
    402
    media_image5.png
    Greyscale

Figure 3: Lohr
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wahoo’s welded connection between the angle adjuster/bracket and the main beam to be by a third plurality of bolts, as taught by Lohr, in order to allow for further disassembly for storage and replacement of parts.
	Wahoo in view of Tobias and Lohr discloses the invention as substantially claimed, see above. Wahoo does not disclose a left end of the transmission shaft is connected to a fluid resistor; wherein the fluid resistor is drive by the transmission shaft, the resistance of the fluid resistor is generated by a viscous fluid, the fluid resistor is fully closed by a shell, and the fluid resistor contains a transmission component that plays a damping roll inside the shell such that a higher rotating speed causes greater damping.
	Daniels teaches an analogous magnetic resistance device for a stationary bicycle (stationary bicycle mode exercise device 10; Figure 2d) comprising: 

    PNG
    media_image6.png
    275
    304
    media_image6.png
    Greyscale

Figure 2(d): Daniels
	a transmission shaft (shaft 38, Figure 8); a left end of the transmission shaft is connected to a magnetic fluid resistor (variable resistance means 14; Figure 8 is being interpreted to have left as right and right as left), a right end of the transmission shaft is fixed with a first pulley (input gears 24), and a belt (cables 20) configured for driving sleeves an outer side of the first pulley (see Figure 8 wherein the gears 24 have cables 20 sleeved about their radial circumference);

    PNG
    media_image7.png
    233
    303
    media_image7.png
    Greyscale

Figure 8: Daniels (Figure is interpreted to have resistance means 14 on the left side and gears 24 on right side)
(“gear 26 which input rotational force through a shaft 38. The shaft 38 provides rotation to a plurality of plates 40” Col. 15, lines 19-21; the resistance means 14 is drive by rotation of the shaft 38), 

    PNG
    media_image8.png
    265
    282
    media_image8.png
    Greyscale

Figure 4A: Daniels 
	resistance of the fluid resistor is generated by a viscous fluid (ER fluid 41; “force resisting fluid 41 may be a variable viscosity fluid which varies in viscosity depending on, for example, an applied electrical potential or magnetic field” Col. 15, lines 25-27), the fluid resistor is fully closed by a shell (resistance means 14, see Figure 8 and 4A above wherein the fluid 41 is incased by the shell about the entirety of the resistance device), and the fluid resistor contains a transmission component (disks 160 made of plates 40) that plays a damping role inside the shell such that a higher rotating speed causes greater damping (“The faster the rotation, the more resistance applied by the ER fluid 41 due to the proportional increase in applied electric field” Col. 38, lines 46-49), and the transmission component in the fluid resistor is linked with the left end of the transmission shaft (see Figure 4A above wherein the disks 160/plates 40 are fixed to shaft 38). 
(Col. 3, lines 63-65).	
	Regarding Claim 3, Wahoo in view of Tobias, Lohr, and Daniels teaches the invention as substantially claimed, see above. Wahoo further discloses the second pulley is rotatably connected around the main shaft (see timestamps 5:30-5:40 wherein the second pulley is rotating about the shaft which stays stationary), and the first pulley is screwed on the right(see Figure 4 wherein there is bolt on the right end of the transmission shaft screwing the first pulley onto the transmission shaft).  	Wahoo does not disclose wherein the second pulley sleeves the main shaft through a second bearing. 
	Tobias further teaches a first pulley (flywheel 48) on the transmission shaft and second pulley (crank wheel 24) connected by a belt (belt 40 and chain 30 connect the flywheel to the crank wheel) wherein the second pulley sleeves on a main shaft (crank arms 26, see Figures 2 and 3) through a second bearing (“crank wheel 24 is rotatably connected to the frame 12 by bearings or the like” ¶ 19).

    PNG
    media_image9.png
    410
    615
    media_image9.png
    Greyscale

Figure 2: Tobias 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the connection between the main shaft and second pulley to include a second bearing, as taught by Tobias, in order to extend the life of the pulley and shaft and reduce rotational resistance due to friction.
	Regarding Claim 4, Wahoo in view of Tobias, Lohr, and Daniels further discloses the fluid-damped direct-drive bicycle riding platform according to claim 1, wherein a belt tensioning pulley (Figure 6: Annotated) is further fixed on the main beam between the first pulley and the second pulley (the tensioning pulley is between the first and second pulley and fixed to the main shaft), and an outer side surface of the belt tensioning pulley abuts against the belt (see Figure 6 wherein the belt is against the outer radial surface of the tensioning pulley).  

    PNG
    media_image10.png
    547
    1069
    media_image10.png
    Greyscale

Figure 6: Wahoo Annotated (timestamp 6:44)
	Regarding Claim 5, Wahoo in view of Tobias, Lohr, and Daniels further discloses fluid-damped direct-drive bicycle riding platform according to claim 1, wherein a belt inner cover is fixed to the main beam, a belt outer cover is fixed to an outer side of the belt inner cover, and both the first pulley and a belt tensioning pulley are located inside the belt inner cover and the belt outer cover (Figure 7: Annotated; refer to Figure 6 above to see that the cover is an outer and inner cover portion with the first pulley and tensioning pulley inside the cover).  

    PNG
    media_image11.png
    718
    1285
    media_image11.png
    Greyscale

Figure 7: Wahoo Annotated (timestamp 6:39)
	Regarding Claim 6, Wahoo in view of Tobias, Lohr, and Daniels further discloses the fluid-damped direct-drive bicycle riding platform according to claim 1, wherein a tower base is further connected to the second pulley, and a flywheel sleeves the tower base (Figure 8: Annotated).  

    PNG
    media_image12.png
    720
    1280
    media_image12.png
    Greyscale

Figure 8: Wahoo Annotated (timestamp 3:43)
	Regarding Claim 8, Wahoo in view of Tobias, Lohr, and Daniels further discloses fluid-damped direct-drive bicycle riding platform according to claim 1, wherein a left sleeve shaft (Figure 9: Annotated) and a spacer bush (Figure 10: Annotated) are connected a left end of the main shaft (see Figure 9 wherein both the left shaft and bushing are located on the main shaft), and a right sleeve shaft (Figure 9: Annotated) is connected a right end of the main shaft by threads (both the left and right sleeve shafts are threaded and screwed onto the respective ends of the main shaft).  

    PNG
    media_image13.png
    782
    1283
    media_image13.png
    Greyscale

Figure 9: Wahoo Annotated (timestamp 4:21)

    PNG
    media_image14.png
    721
    1282
    media_image14.png
    Greyscale

Figure 10: Wahoo Annotated (timestamp 4:07)
	Regarding Claim 9, Wahoo in view of Tobias, Lohr, and Daniels further discloses fluid-damped direct-drive bicycle riding platform according to claim 1, wherein a left tube end and a right tube end of the front bottom foot tube are sleeved into first foot pads (Figure 11: Annotated), and a left tube end and a right tube end of the rear bottom foot tube are sleeved into second foot pads (Figure 11: Annotated).  

    PNG
    media_image15.png
    723
    1284
    media_image15.png
    Greyscale

Figure 11: Wahoo Annotated (Timestamp 4:21)
Claims 7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wahoo, Kickr Core [online], Sep 12, 2018, Retrieved from the Internet <URL:  https://www.youtube.com/watch?v=Fi_w2vghs1k> (Wahoo) in view of US 20020137601 A1 (Tobias), US 8052581 B1 (Lohr), and US 5409435 A (Daniels) in further view of US 10576348 B1 (Hawkins et al; henceforth Hawkins).
	Regarding Claim 7, Wahoo in view of Tobias, Lohr, and Daniels teaches the invention as substantially claimed, see above. Wahoo further discloses a power measurement device (Figure 12: Annotated, Wahoo inherently has a processor and transmitter in order to transmit the speed + distance, and power via Bluetooth to the iPhone). Wahoo does not disclose the power meter fixed to an inner side of a top end of the main beam, a power module fixing base fixed at the top end of the main beam, and the power meter mounted on the power module fixing base.

    PNG
    media_image16.png
    719
    1283
    media_image16.png
    Greyscale

Figure 12: Wahoo Annotated (Timestamp 6:05)
	Hawkins teaches an analogous bicycle direct drive riding platform comprising a power meter (a power measurement device (e.g., processor 100) Col. 10, lines 64-65) is further fixed to an inner side of a top end of the main beam (“the power measurement device along with other electronics may be mounted within a cap 114 at the top of the mainframe member 28” Col. 10, line 67- Col. 11, lines 1-2), 
	a power module fixing base (cap 114) is fixed at the top end of the main beam (Figure 16), and the power meter is mounted on the power module fixing base (processor 100 is mounted to cap 114).  

    PNG
    media_image17.png
    789
    761
    media_image17.png
    Greyscale

Figure 16: Hawkins
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wahoo’s power measurement device to be fixed to a power module fixing base fixed to the upper inner side of the main beam, as taught by Hawkins, in order to allow for ease of access to the internal electronics for maintenance.
	Regarding Claim 10, Wahoo in view of Tobias, Lohr, Daniels, and Hawkins teaches the invention as substantially claimed, see above. Wahoo further discloses the fluid-damped direct-drive bicycle riding platform according to claim 7, wherein the power meter comprises a power module (processor 100) and a sensing element (“sensors”, see saved sensors on the iPhone in Figure 12: Wahoo Annotated, the device has a sensing element), the power module is mounted on the power module fixing base (the processor 100 is mounted to the cap 114),
	the sensing element transmits a signal to the power module (the sensing element is communicating with the processor and Bluetooth in order to transmit data to the iPhone), and (“iPhone”, the processor transmit sensor data from the sensing element to the iPhone in the form of speed, distance, and power).
	Wahoo does not disclose the location of the sensing element and does not disclose the sensing element fixed at a side of the second pulley opposite to the main beam.
	Hawkins further teaches wherein the power meter comprises a power module (processor 100 with transmitter) and a sensing element (an optical sensor 136 and an alternative black and white pattern on the pulley 16), and the power module is mounted on the power module fixing base (processor 100 is mounted within cap 114),
	and the sensing element is fixed at one a side of the large second pulley opposite to the main beam (in as much as applicant has shown the alternative pattern is located on the left side of the flywheel 16 opposite to the right side (left side is opposite of right) of the mainframe member 28, see Figure 13),
	the sensing element transmits a signal to the power module (Figure 19, see the RPM data gets transferred to the processor 100), and the power module transmits the signal to an intelligent device (process 100 transmits to the user interface 140).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wahoo’s sensing element to be located on the side of the second pulley opposite to the main beam, as taught by Hawkins, in order to provide accurate current wheel speed and current RPM (Col. 26, line 45). 

    PNG
    media_image18.png
    577
    761
    media_image18.png
    Greyscale

Figure 13: Hawkins
	Regarding Claim 11, Wahoo in view of Tobias, Lohr, Daniels, and Hawkins further teaches the fluid-damped direct-drive bicycle riding platform according to claim 10, wherein the power module fixing base is provided with a power module fixing slot (“processor 100, such as through wires or wirelessly, that is mounted within the end cap 114” Col. 11, line 1), and the power module is inserted into the power module fixing slot to be fixed (as the processor 100 is fixed within the end cap 114 then the end cap has a slot/opening fitted for the processor 100).  


	Regarding Claim 12, Wahoo in view of Tobias, Lohr, Daniels, and Hawkins further teaches the fluid-damped direct-drive bicycle riding platform according to claim 10, wherein the side of the second pulley opposite to the main beam is provided with a sensing element fixing groove (Figure 13: Wahoo Annotated; in as much as applicant has shown the side of the second pulley opposite to the main beam has an annular groove across the entire surface surrounded by the raised edges) for placing the sensing element (the sensing element is on the side opposite the main beam and thus must be in the fixing groove), the sensing element is fixed in the sensing element fixing groove (the groove covers the surface and thus the sensing element resides on the fixing groove), and the sensing element is located in a belt inner cover and a belt outer cover (in as much as applicant has shown and as best understood the sensing element mounted to the side of the second pulley is between and inside the two upper sides of the covers that extend around the edges of the second pulley).  

    PNG
    media_image19.png
    740
    1281
    media_image19.png
    Greyscale

Figure 13: Wahoo Annotated
Regarding Claim 13, Wahoo in view of Tobias, Lohr, and Daniels further discloses a  method for using the fluid-damped direct-drive bicycle riding platform according to claim 1, comprising: 
	1) firstly, adjusting a height relative to a ground (mat with label KICKR, Figure 14 below) of an included angle between the front support rod and the main beam by the angle adjuster (the bolt is unscrewed allowing for adjustment of the angle between the front support beam and the main beam which changes the height of said angle relative to a floor surface, see timestamps 3:35 to 3:45 wherein the user adjusts the front leg angle to adjust the height of the device); 
	2) then removing a rear wheel of a bicycle (Figure 14 below, the user removes the rear wheel of the bicycle),

    PNG
    media_image20.png
    634
    905
    media_image20.png
    Greyscale

Figure 14: Wahoo (Timestamp 4:54)
 erecting a rear fork of the bicycle on a left sleeve shaft and a right sleeve shaft (See Figure 9 above for left and right sleeve) on the fluid-damped direct-drive bicycle riding platform, and locking the rear fork of the bicycle by a quick tightening shaft of the bicycle (Figure 15 below; the user mounted the left and right fork of the bike on the respective left and right sleeve shaft and is tightening the shaft to lock the forks onto the shafts); 

    PNG
    media_image21.png
    620
    711
    media_image21.png
    Greyscale

Figure 15: Wahoo
	3) hanging a chain of the bicycle on a flywheel on the fluid-damped direct-drive bicycle riding platform (see Figure 15 above, the bicycle chain has been mounted onto the flywheel) and riding the bicycle (Figure 16 below), driving the flywheel on the fluid-damped direct-drive bicycle riding platform to rotate by the chain of the bicycle (see Figure 16 below wherein the flywheel is rotated by the chain by the user riding and rotating the pedals of the bicycle);  

    PNG
    media_image22.png
    294
    345
    media_image22.png
    Greyscale

Figure 16: Wahoo
	4) driving the second pulley to rotate through a tower base (see Figure 8 for tower base), driving the first pulley to rotate by the second pulley through a transmission of the belt, and driving the transmission shaft to rotate by the first pulley (see Figure 16 above, the user is rotating the second pulley by rotating the tower base attached to the flywheel, rotation of the second pulley transfers rotation to the first pulley through the belt which in turn rotates the transmission shaft to rotate the resistor, timestamps 7:06-8:20 show the rotation of the pedals rotating the resistor via the linkages between);
	 and 5) driving the fluid resistor to work by the transmission shaft (see Figure 16 above), and generating a resistance by using damping characteristics of a viscous fluid (the fluid of the fluid resistor has a viscosity and provides resistance) to consume work done by a rider, so as to achieve training and fitness purposes (the fluid resistor resists motion of the user through the use of the fluid and provides training and fitness through resistance).   
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Page 33-36: Applicant’s arguments with respect to claims 1, and 3-13 on Pages 33-36 in regards to the fluid resistor have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Page 36: Applicant’s arguments with respect to US 8052581 B1 (Lohr) in regards to limitations “angle adjuster is fixed on the main beam by a third plurality of bolts” have been considered but are not persuasive for the following reasons:
Applicant has argued that Lohr teaches that a bracket is welded or bolted to a main beam rather than any teaching directed to an angle adjuster. Applicant seems to be interpreting a narrower interpretation of the “angle adjuster” than what is claimed. In the present instance the angle adjuster is interpreted to be a bracket as it is an angled support attached to and projecting from the main shaft for holding another member. Wahoo discloses this bracket as welded to the frame and not bolted. Lohr teaches that the means of fastening of bolts and welding are interchangeable and analogous, thus it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the welding for a plurality of bolts.
Page 37-38: Applicant’s arguments with respect to US 20020137601 A1 (Tobias) in regards to “no rationale for combining” have been considered but are not persuasive for the following reasons:
or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Wahoo and Tobias both teach a rotating axle relative to a frame. As Wahoo as it is a video it is unclear if there is a bearing between the shaft and the main frame to allow the shaft to rotate. Tobias teaches an analogous stationary bike teaching an analogous shaft rotation relative to a frame with a bearing between the shaft and frame. While Wahoo does not disclose an issue with rotation of the shaft or resistance the modification of a bearing between a rotating shaft and a stationary frame to reduce friction between the shaft and frame thus extending the life of said connection is a general purpose of bearings.  
Applicants arguments pertaining to the modification of a welded connection to a bolted connection and the rationale for combination have not been found persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wahoo discloses the welded connection between the bracket and frame. Lohr discloses an analogous stationary exercise bike that teaches that a welded connection and a bolted connection are analogous between a bracket and frame. Wahoo in the video shows the box in which the stationary bicycle is transported and packaged in and further shows unboxing and setting up the device. Similarly, unlike welding, bolting allows for deconstruction of the device by removal of the bolts to allow for the parts to in a smaller size, thus the reason disassembly for packaging and storage is presented by Wahoo and Lohr.
Page 38-42: Applicant’s arguments with respect to McBride have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Page 42-44: In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case the prior arts used in the rejection are all analogous stationary bicycles in the field of exercise with rationale provided for their combination.
Conclusion
The attached PTO-892 includes prior arts made of record and not relied upon that are considered pertinent to applicant’s disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784